Citation Nr: 0607095	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  03-26 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
right ear deafness, perceptive type, associated with malaria.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Jon M. Jeffreys, Associate Counsel






INTRODUCTION

The veteran served on active military duty from January 1943 
to December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio that denied the benefit sought on appeal.  
The veteran appealed that decision to the Board.  

In January 2005, the case was remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC, to gather 
more information.  The case now has been returned to the 
Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Audiometric results in December 2002 and July 2005 
reflected a Level XI numeric designation in the 
service-connected right ear and no more than a Level I 
designation in the non-service-connected left ear.

4.  Audiometric results in July 2004 examination reflected a 
Level XI numeric designation in the service-connected right 
ear; a definitive numeric designation was unobtainable for 
the non-service-connected left ear due to a discrepancy in 
the controlled speech discrimination test (Maryland CNC 
Test).


CONCLUSION OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.159 (2005).

2.  The schedular criteria for entitlement to an increased 
rating evaluation in excess of 10 percent for right ear 
deafness, perceptive type, associated with malaria, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.383, 4.85, 4.86, Tables VI -VII (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in November 2002, prior to the initial 
decision on the claim in December 2002.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran in the November 
2002 VCAA letter and in additional notice letters sent in 
January and May 2005 about the information and evidence 
necessary to substantiate the claim for an increased rating 
for his hearing loss.  The RO notified the veteran that he 
must show that there had been an increase in persistent or 
recurrent symptoms of disability.  The RO informed the 
veteran that it would make reasonable efforts to help him get 
evidence necessary to support his claim; specifically, the VA 
would obtain a VA or other medical treatment records that the 
RO was made aware of by the veteran.  The RO also advised the 
veteran what VA would do to assist him in the development of 
his claim by providing assistance in obtaining medical 
records, employment records, and records from other Federal 
agencies.  Although the VCAA notice letter that was provided 
to the veteran did not specifically contain the "fourth 
element," the Board finds that he was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  In this regard, the RO has also informed the 
veteran in the rating decision, the statement of the case and 
supplemental statements of the case of the reasons for the 
denial of his claim and, in so doing, informed him of the 
evidence that was needed to substantiate that claim.

The RO also satisfied the duty to assist the veteran in 
developing the evidence needed to substantiate his claim.  VA 
has provided the veteran with three audio examinations to 
test his hearing loss to determine whether it had reached a 
level of disability to warrant a rating higher than 10 
percent.  

Applicable Law

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  In considering the 
severity of a disability, it is essential to trace the 
medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Disability ratings for service-connected hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations rendered from 
audiometric evaluations.  38 C.F.R. § 4.85 (2005); Lendenmann 
v. Principi, 
3 Vet. App. 345, 349 (1992).

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I, subject to 
the provisions of 38 C.F.R. § 3.383.  38 C.F.R. 
§ 4.85(f)(2005).

Compensation is payable for the combinations of service-
connected and non-service disabilities as if both 
disabilities were service connected where there is hearing 
impairment in one ear compensable to a degree of 10 percent 
or more as a result of service-connected disability and 
hearing impairment as a result of non-service-connected 
disability that meets the provisions of section 3.3385 of VA 
regulations in the other ear.  38 C.F.R. § 3.383(a)(3).  
Section 3.385 provides,  "[I]mpaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent."  38 C.F.R. § 3.385.

Evidence and Analysis

The veteran contends that his service-connected right ear 
hearing loss warrants an increased rating in excess of 10 
percent disabling because his hearing has worsened since his 
initial rating.  As an increase in disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

For the purposes of rating hearing loss, audiometric 
evaluations are conducted using the controlled speech 
discrimination tests together with the results of the 
puretone audiometry test.  38 C.F.R. § 4.85(a).  Numeric 
designations (I through XI) are assigned by application of 
Table VI, in which the percentage of discrimination is 
intersected with the puretone decibel loss.  38 C.F.R. 
§ 4.85, Table VI.  The results are then applied to Table VII, 
for a percentage.  Id.  Furthermore, if one ear is service-
connected and the other is not, then the non-service 
connected ear will be assigned a numeric designation of I to 
determine the percent evaluation from Table VI.  38 C.F.R. 
§ 4.85(f).  

In this case, the veteran's right ear has been service 
connected, but his left ear has not been, therefore for 
rating purposes the veteran's left ear would be assigned a I.  
Even though the veteran does have hearing loss in his left 
ear which meets the requirements of 38 C.F.R. § 3.385, a 
calculation of the veteran's average puretone threshold for 
his left ear results in a numberic designation of Level I 
even when the left ear hearing loss is treated as if it were 
service-connected under 3.383.

Under 38 C.F.R. § 4.86, evaluation of veterans with certain 
patterns of exceptional hearing impairment is contemplated.  
In the case where puretone thresholds are 55 decibels or more 
at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hertz), either Table VI or Table VIa is applied, and 
whichever results in the higher numeral shall be applied.  
38 C.F.R. § 4.86(a).  In addition, when the puretone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the higher numeral of Table 
VI or Table VIa is also applied.  38 C.F.R. § 4.86(b).

In this case, the veteran was examined by the VA in December 
2002 and his pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
115+0
115+
115+
115+
LEFT
NA
15
35
65
65

The average pure tone threshold (a four-frequency average) 
was 115 decibels in the right ear and 45 in the left ear.  
Speech audiometry revealed a speech recognition ability of 0 
percent in the right ear and of 92 percent in the left ear.

Another VA examination was performed in July 2004 and pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
115+
115+
115+
115+
LEFT
NA
15
35
65
65

The average pure tone threshold (a four-frequency average) 
was 115 decibels in the right ear and 45 in the left ear.  
Speech audiometry revealed a speech recognition ability that 
could not be tested (CNT) in the right ear and of 92 percent 
in the left ear.  However, elsewhere in the examination 
report, the physician also recorded that the left ear speech 
recognition ability was 88 percent.

The most recent VA examination in July 2005, pure tone 
thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
NA
115+
115+
115+
115+
LEFT
NA
15
45
65
65

The average pure tone threshold was 115 decibels in the right 
ear and 48 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability that could not be tested 
(CNT) in the right ear and of 100 percent in the left ear.

Applying the foregoing medical evidence to the rating 
criteria for hearing impairment, the Board concludes that the 
currently assigned 10 percent disabling evaluation for a 
right ear hearing loss is appropriate, and there is no basis 
for a higher evaluation at this time.  In this regard, in 
2002, the veteran's right ear manifested an average puretone 
threshold of 115 decibels and 0 percent of speech 
discrimination, resulting in a Level XI designation under 
Table VI.  38 C.F.R. § 4.85.  The veteran's left ear 
manifested an average puretone threshold of 45 decibels and 
92 percent of speech discrimination, resulting in a Level I 
designation under Table VI.  Id.  Together, a Level XI and 
Level I designation results in a 10 percent rating, under 
38 C.F.R. § 4.85, Table VII, and there is no basis for a 
higher rating.  

Upon VA examination in July 2004, there was no change in the 
veteran's hearing.  His right ear manifested an average 
puretone threshold of 115 decibels and a percent of speech 
discrimination that was so low that it could not be tested, 
resulting in a Level XI designation under Table VI.  
38 C.F.R. § 4.85.  The veteran's left ear manifested an 
average puretone threshold of 45 decibels.  However, the 
examining physician's report is unclear as to whether the 
veteran registered 88 or 92 percent of speech discrimination.  
The difference would determine whether the veteran was 
assigned a Level I or Level II designation under Table VI.  
Id.  However, even if the veteran was assigned a Level I or 
Level II speech recognition level, in combination with Level 
XI for the right ear would still result in a 10 percent 
rating, under 38 C.F.R. § 4.85, Table VII.  Therefore there 
is no basis for a higher rating.

Finally, the VA examination in July 2005, there was little 
change in the veteran's hearing.  His right ear continued to 
manifest an average puretone threshold of 115 decibels and a 
percent of speech discrimination that was so low that it 
could not be tested, resulting in a Level XI designation 
under Table VI.  38 C.F.R. § 4.85.  The veteran's left ear 
manifested an average puretone threshold of 48 decibels and 
100 percent of speech discrimination, resulting in a Level I 
designation under Table VI.  Id.  Together, a Level XI and 
Level I designation results in a 10 percent rating, under 
38 C.F.R. § 4.85, Table VII, and there is no basis for a 
higher rating.  

The veteran's right ear hearing loss does fall under the 
exceptional patterns of hearing loss as contemplated under 
38 C.F.R. § 4.86(a), as four of the specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) were 55 decibels or more 
in 2002, 2004, or 2005.  The left ear hearing loss does not 
fall under the exceptional patterns of hearing loss as 
contemplated under 38 C.F.R. § 4.86(a), as four of the 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) were 
not 55 decibels or more in 2002, 2004, or 2005.  The 
veteran's left ear hearing loss also does not fall under the 
exceptional patterns of hearing loss contemplated under 
4.86(b), as the puretone threshold is 30 decibels or less at 
1000 Hertz bilaterally in 2002, 2004 and 2005, but not 70 
decibels or more at 2000 Hertz in 2002, 2004, or 2005.  
38 C.F.R. § 4.86(b).  

Thus, for the reasons noted above, the Board concludes that 
the schedular criteria for entitlement to an increased rating 
evaluation in excess of 10 percent for right ear deafness, 
perceptive type, associated with malaria, have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.159, 3.383, 4.85, 
4.86, Tables VI -VII.  In reaching the foregoing 
determinations, the Board has considered the clinical 
manifestations of the veteran's right ear hearing loss and 
its effects on the veteran's earning capacity and ordinary 
activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  Although 
the veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim for an increased rating in 
excess of 10 percent for right ear hearing loss.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
right ear deafness, perceptive type, associated with malaria 
is denied.



____________________________________________
KATHLEEH K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


